COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Latrice Williams v. Dana Lee

Appellate case number:     01-10-00296-CV

Trial court case number: 0827802

Trial court:               309th District Court of Harris County

       This appeal has been abated since August 28, 2012 so that the trial court can make
findings regarding certain documents requested to be included in the record by appellant.
         On January 4, 2013, the Clerk of this Court received a fax from the trial court, containing
a letter from the trial court judge regarding the various hearings that had been scheduled and held
and the findings of the trial court regarding the documents. The fax indicated that the trial court
had requested that certain documents be sent by the Post Judgment Division as a supplement to
the record that was previously sent to this Court. However, no supplement has been received,
and the Clerk of this Court was informed that the district clerk’s office would not send a
supplemental record without a written order from the court.
        Accordingly, we direct the trial court to enter a written order within 5 days of the date of
this order directing that a supplemental record be sent to this Court with the documents that the
trial court has requested within 5 days of the date of the trial court’s order. We further direct the
trial court to require in the written order that a copy of the trial court’s January 4, 2013 letter be
included in the supplemental record.
       The appeal continues in abatement and will be reinstated on this Court’s active docket
when the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: January 24, 2013